 

INTELSAT HOLDINGS, LTD.

 

BONUS PLAN

 

I. PURPOSE

 

The Intelsat Holdings, Ltd. Bonus Plan (the “Plan”), which shall be effective as
of May 6, 2005 (the “Effective Date”), is designed to provide to selected
officers and employees of Intelsat Holdings, Ltd. (the “Company”) and its direct
and indirect subsidiaries (“Subsidiaries”) incentives linked to the financial
results of the Company and its Subsidiaries.

 

II. DEFINITIONS

 

Section 2.1 “Board” shall mean the Board of Directors of the Company.

 

Section 2.2 “Bonus” shall mean an award payable to a Participant pursuant to the
terms of the Plan.

 

Section 2.3 “Compensation Committee” shall mean the compensation committee of
the Board, or if there is no such committee, the Board.

 

Section 2.4 “Participants” shall mean officers and employees of the Company and
its Subsidiaries who are selected by the Committee to participate in the Plan.

 

Section 2.5 “Payment Date” shall mean the date designated by the Compensation
Committee for payment at the time that the Compensation Committee awards a
Bonus, which, unless otherwise determined by the Compensation Committee, shall
be no later than March 15 of the fiscal year following the fiscal year with
respect to which the Bonus is earned.

 



--------------------------------------------------------------------------------

III. ADMINISTRATION

 

The Plan shall be administered by the Compensation Committee. The Compensation
Committee may delegate authority to one or more senior executives of the Company
or its Subsidiaries to administer the Plan for Participants (other than for
Participants who are senior executives of the Company or its Subsidiaries),
subject to such terms and conditions or parameters which the Compensation
Committee may preserve. The Compensation Committee shall have full power and
authority to administer and interpret the Plan and to adopt such rules,
regulations, agreements, guidelines and instruments for the administration of
the Plan as the Compensation Committee deems necessary, desirable or
appropriate. All actions taken and decisions and determinations made by the
Compensation Committee or a delegate on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Compensation
Committee’s or its delegate’s sole and absolute discretion and shall be
conclusive and binding on all parties concerned, including the Company and its
subsidiaries, its shareholders, any Participants and any other employee of the
Company, and their respective successors in interest. To the maximum extent
permitted by law, no member of the Compensation Committee or the Board (or any
delegate) shall be liable for any action taken or decision made in good faith
relating to the Plan or any Bonus granted hereunder. To the full extent
permitted by law, the Company shall indemnify and hold harmless each member of
the Compensation Committee or the Board (or any delegate) made or threatened to
be made a party to any civil or criminal action or proceeding by reason of the
fact that such person, or such person’s testator or intestate, is or was a
member of the Committee (or acted under the Plan pursuant to this Article III).

 

-2-



--------------------------------------------------------------------------------

IV. ELIGIBILITY

 

The Compensation Committee shall, in its sole discretion, select for each fiscal
year the officers and employees of the Company and its subsidiaries who will be
Participants in the Plan for such fiscal year based upon such officers’ and
employees’ opportunity, in the sole discretion of the Compensation Committee, to
impact on the Company’s or its subsidiaries’ performance. Nothing in the Plan
shall be construed as or be evidence of any contract of employment with any
Participant for a term of any length nor shall participation in the Plan in any
year by any Participant require continued participation by such Participant in
any subsequent year. Neither the adoption of the Plan nor the designation of an
employee as a Participant shall confer upon any employee any right to continued
employment nor shall it interfere in any way with the right of the Company or
its subsidiaries to terminate the employment of any employee at any time.

 

V. DETERMINATION OF BONUS

 

The form, timing and amount of each Bonus awarded to a Participant shall be
determined by and in the sole discretion of the Compensation Committee. The
Compensation Committee may condition the earning of a Bonus upon such goals,
factors or criteria as may be approved by the Compensation Committee from time
to time, which goals, factors or criteria may be different for each Participant.
The Compensation Committee may, in its sole discretion, increase or decrease the
amount of any Bonus payable to a Participant and may award Bonuses to
Participants even though the Bonuses are not earned. Bonuses earned or otherwise
awarded will be paid on the Payment Date and will be paid in cash unless
otherwise determined by the Compensation Committee. The Company or its
subsidiaries shall be entitled to withhold from

 

-3-



--------------------------------------------------------------------------------

any payments under the Plan any and all Federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to such amount.

 

VI. TERMINATION OF EMPLOYMENT

 

In the event that a Participant’s employment with the Company or any of its
subsidiaries terminates for any reason prior to the Payment Date with respect to
any Bonus, the balance of any Bonus which remains unpaid at the time of such
termination shall be payable to the Participant, or forfeited by the
Participant, in accordance with the terms of the award established by the
Compensation Committee at the time of grant or thereafter, or pursuant to any
individual agreement applicable to such Participant.

 

VII. AMENDMENT AND TERMINATION

 

The Board shall have the right in its sole discretion to modify or amend the
Plan from time to time or to terminate the Plan.

 

VIII. MISCELLANEOUS

 

Section 8.1 Source of Payments. Neither the Plan nor any Bonus shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or its subsidiaries and a Participant or any
other person. To the extent that any Participant or other person acquires a
right to receive payments from the Company or any of its subsidiaries pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or the applicable subsidiary, and none of the
Company nor any of its subsidiaries shall have any obligation to segregate
assets for payments under the Plan.

 

-4-



--------------------------------------------------------------------------------

Section 8.2. Other Arrangements. Nothing contained in the Plan shall prevent the
Company and its subsidiaries from adopting other or additional compensation
arrangements for any of its employees.

 

Section 8.3 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of Bermuda, without regard to its principles of
conflict of laws and the Plan shall be subject to all applicable regulatory,
governmental or other authorities. To the extent that any of the terms of the
Plan shall contravene any such laws, the terms of the Plan shall be reformed to
comply with such laws in a manner that shall least affect the terms of the Plan.

 

Section 8.4 Company Governing Documents. This Plan is subject to the Memorandum
of Association and Bye-Laws of the Company, as they may be amended from time to
time.

 

Section 8.5 Headings. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Plan.

 

-5-